Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the amendment filed May 17, 2022 and the Request for Continued Examination filed June 29, 2022.

3.	Claims 1, 2, 7, 10, 11, 14, and 16-19 have been amended.

4.	Claims 1-20 have been examined.


EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

6.	Authorization for this examiner’s amendment was given in a telephone interview with Karen Tonoyan (Reg. No. 73,752) on August 15, 2022.

7.	The application has been amended as follows:
10. (Currently amended) A computing apparatus comprising:
a memory; and
a processing device, operatively coupled to the memory, to:
receive one or more asymmetric key pairs associated with a user, wherein each of the one or more asymmetric key pairs comprises a public key and a private key to be associated with remote access of cloud computing resources 
display, in a first graphical interface component of a graphical user interface, the received one or more asymmetric key pairs associated with the user, wherein the graphical user interface comprises the first graphical user interface component and a second graphical user interface component 
select based on an input provided in the graphical user interface, from the received one or more asymmetric key pairs displayed in the first graphical user interface component, a first asymmetric key pair of the one or more asymmetric key pairs, wherein the first asymmetric key pair comprises a first public key and a first private key; 
determining one or more cloud service providers associated with the user 
select, via the second graphical user interface component, a first cloud service provider of the one or more cloud service providers to be associated with the first asymmetric key pair; 
determine one or more cloud service components associated with the first cloud service provider that are accessible to the user; 
provision at least one of the one or more cloud service components with the first public key; and 
configure a connection component to establish a secure connection to the at least one of the one or more cloud service components using the first private key.

11. (Currently amended) The computing apparatus of claim 10, wherein to determine the one or more cloud service providers, the processing device is further to:
send a request to a server device for a list of cloud service providers accessible by the user;
receive the list of cloud service providers accessible to the user from the server device; and
provide the list of the cloud service providers for display in the 

12. (Currently amended) The computing apparatus of claim 10, wherein to determine the one or more cloud service providers, the processing device is further to:
query a data store of cloud service providers to generate a list of cloud service providers accessible by the user; and
provide the list of the cloud service providers for display in the graphical user interface.

13. (Currently amended) The computing apparatus of claim 10, wherein to determine the one or more cloud service components associated with the cloud service provider, the processing device is further to:
send a request to a first cloud service provider for a list of cloud service components of the first cloud service provider that are accessible to the user;
receive a response from the first cloud service provider comprising the one or more cloud service components; and
provide the list of the cloud service components for display in [[a]] the graphical user interface.

14. (Currently amended) The computing apparatus of claim 10, wherein to provision the at least one of the one or more cloud service components with the public key, the processing device is further to:
select a first cloud service component from the one or more cloud service components;
send a request to the first cloud service provider to associate the first public key with the first cloud service component;
receive a response from the cloud service provider indicating whether the first cloud service component has been associated with the first public key; and
responsive to determining that the response indicates that the first cloud service component has been associated with the first public key, update the graphical user interface to indicate that the first cloud service component has been associated with the first public key.

15. (Currently amended) The computing apparatus of claim 14, wherein to configure the connection component, the processing device is further to:
determine location information associated with the first cloud service component;
generate a mapping table entry that maps the location information to the first private key; and
store the mapping table entry in a data structure.


Allowable Subject Matter
8.	Claims 1-20 are allowable over prior art of record in light of the arguments presented in the Amendment filed May 17, 2022 and the Examiner’s Amendment above.

9.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “displaying, in a first graphical interface component of a graphical user interface, the received one or more asymmetric key pairs associated with the user, wherein the graphical user interface comprises the first graphical user interface component and a second graphical user interface component; selecting based on an input provided in the graphical user interface, from the received one or more asymmetric key pairs displayed in the first graphical user interface component, a first asymmetric key pair of the one or more asymmetric key pairs, wherein the first asymmetric key pair comprises a first public key and a first private key; determining one or more cloud service providers associated with the user; selecting, via the second graphical user interface component, a first cloud service provider of the one or more cloud service providers to be associated with the first asymmetric key pair; determining one or more cloud service components associated with the first cloud service provider that are accessible to the user; provisioning, by the processing device, at least one of the one or more cloud service components with the first public key; and configuring, by the processing device, a connection component to establish a secure connection to the at least one of the one or more cloud service components using the first private key” as recited in independent claims 1, 10, and 16.
For at least these reasons above, claim 1-20 are allowable.

10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michael Won/Primary Examiner, Art Unit 2443